Citation Nr: 1645219	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  06-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for a thoracic spine strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from April 1993 to August 1996 and from June 2001 to May 2004, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not shown that the forward flexion of the Veteran's thoracolumbar spine is functionally limited to less than 60 degrees or that the combined range of motion of the thoracolumbar spine is functionally limited to less than 120 degrees; the evidence does not show muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and incapacitating episodes having a total duration of at least two weeks during a 12-month period have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a thoracic spine strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In December 2008, the Veteran's representative argued that the physician's assistants who provided examinations in 2004 were not qualified to provide expert opinions.  However, the representative did not explain why they were not qualified, and the Federal Circuit has affirmed the presumption of competency for VA medical examiners.  See Mathis v. McDonald, 643 Fed. Appx. 968 (Fed. Cir. 2016).  As such, absent a showing of why the chosen examiners were not qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, the Board does not find any basis to conclude the examinations were inadequate.  Also of note, the Veteran has received several additional examinations subsequently, without any allegation that the examinations were inadequate.


As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran was granted service connection for his thoracic spine strain by a March 2004 rating decision with a 10 percent rating assigned under Diagnostic Code 5242 effective June 1, 2004.  The Veteran asserts he is entitled to a higher rating.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12-month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12-month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS for his thoracic spine strain.  At an October 2004 VA examination, the Veteran denied having IVDS during the previous 12-month period.  At an April 2009 VA examination, the Veteran reported having IVDS, although the examiner specifically found that he had not experienced IVDS during the previous 12-month period.  Furthermore, the October 2015 VA examiner indicated that the Veteran did not have IVDS during the previous 12-month period.  Finally, the record does not show that the Veteran has been prescribed any bed rest to treat his thoracic spine strain during the course of his appeal, and there is no contention to the contrary.  Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's thoracic spine strain under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate I. 

The Veteran's treatment records show that he has consistently treated for complained of back pain during the appeal period.  However, the evidence of record does not support a rating in excess of 10 percent for his thoracic spine strain.

For example, in October 2004, an x-ray of the Veteran's entire spine was normal.

In October 2004, the Veteran was afforded a VA examination for his thoracic spine strain.  He reported pain at 7-8/10 that interfered with his sleep.  He denied having any limitations with his activities of daily living.  On examination, he had a normal gait, had no spine deformity, had no spine tenderness, and had no tender trigger points.  He demonstrated forward flexion to 110 degrees, extension to 10 degrees, left lateral flexion to 35 degrees, right lateral flexion to 30 degrees, and left and right rotation to 80 degrees.  Repetitive testing did not cause discomfort.  The examiner concluded that there was no evidence of thoracic spine degenerative joint disease and probably had a mid-back strain.  The examiner reported that the Veteran was symptomatic with minimal functional impairment.

In April 2008, the Veteran had normal musculoskeletal range of motion with no limitations noted for his back.  In May 2008, his back range of motion was specifically noted to be within normal limits.  He also retained a normal gait and normal 5/5 strength.

In April 2009, the Veteran was afforded another VA examination.  He reported pain at 7/10 that interfered with his sleep.  He also reported radiating pain to the right side, but denied that it caused any interference with his job performance.  On examination, he was in no acute distress, had a mild antalgic gait on the right, had no spine deformity, had no muscle spasms, had no paraspinal tenderness, and had no muscle wasting.  He demonstrated forward flexion to 100 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  Repetitive testing did not result in any range of motion limitations, pain, weakness, lack of endurance, or incoordination.  The examiner reported that there was no ankylosis.  The examiner diagnosed the Veteran with mechanical thoracic spine pain syndrome.
 
In December 2011, the Veteran retained normal and pain free range of motion in his back.  In April 2012, his back range of motion continued to be within normal limits.  In October 2014 and January 2015, his provider noted that although he continued to have back pain, there were no concerning signs.  In July 2015, he reported having back pain after long travels or traveling for work, but the pain was manageable during the day.  However, he reported developing spasms at night, but the pain did not disturb his sleep.  In September 2015, he continued to have a normal gait with normal 5/5 strength.

In October 2015, the Veteran was afforded another VA examination.  He reported continued back pain but denied having any flare-ups.  He also denied having any functional loss due to his thoracic spine strain.  On examination, he retained normal 5/5 strength with no muscle atrophy, normal reflexes, and normal sensation.  The examiner did not indicate any gait impairment.  He demonstrated forward flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, left and right rotation to 30 degrees with no pain noted on examination.  Repetitive testing did result in any pain, weakness, fatigability, or incoordination.  He had no guarding or muscle spasms of the thoracolumbar spine.  He had no arthritis or ankylosis of the spine.

Thus, the medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  The Veteran's forward flexion consistently exceeded 60 degrees and his combined range of motion consistently exceeded 120 degrees.  He was consistently noted to have a normal gait, but for the April 2009 examination where he had a mild antalgic gait.  As such, it would appear that such a finding was aberrational and not truly reflective of the Veteran's back disability.  Moreover, even if the Veteran did in fact have an antalgic gait for a period of time, there is no suggestion that it was the result of guarding or muscle spasms.  Indeed, in the 2009 VA examination report, it was specifically noted that the Veteran did not have any muscle spasms or abnormal spinal contour  He does not have an abnormal spinal contour.  Ankylosis has not been shown.  As such, a rating in excess of 10 percent is not warranted.

While the Veteran reported experiencing pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, while the Veteran reported pain, he also reported his thoracic spine sprain resulted in no functional impairments.  Furthermore, he had pain free range of motion, beyond the point of functional limitation that would support a rating in excess of 10 percent.  In fact, the Veteran's compensable rating is assigned to account for the pain he experiences.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's range of motion was not limited by pain.  While the Veteran reported pain, repetitive testing did not show he had any additional limitations due to fatigue, weakness, lack of endurance, or incoordination as to functionally limit forward flexion to 60 degrees or less, or the combined range of motion to 120 degrees or less.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's thoracic spine strain is denied.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent for a thoracic spine strain is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


